In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00018-CR


                            MABIL BUL AJAK, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 251st District Court
                                   Randall County, Texas
                 Trial Court No. 24,234-C, Honorable Ana Estevez, Presiding

                                       July 1, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Mabil Bul Ajak was convicted of possession of a firearm by a felon and

sentenced to five years imprisonment.            He contends the evidence was legally

insufficient to prove he was a felon because 1) his sentence in Virginia for grand larceny

was suspended and not shown to be final and 2) the fingerprint card in the Virginia pen

packet containing appellant’s fingerprints was not sufficiently linked to the judgment

within the same pen packet. We affirm the judgment.
      We review challenges to the sufficiency of the evidence under the standard

discussed in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010). Next, a person

commits unlawful possession of a firearm by a felon if he possesses a firearm after

conviction and before the fifth anniversary of his release from confinement following

conviction of the felony or his release from supervision under community supervision,

parole, or mandatory supervision, whichever date is later.       TEX. PENAL CODE ANN.

§ 46.04(a)(1) (West 2011).

      The prior felony conviction at bar arose in Virginia. The judgment purporting to

evince same named Mabil Bul Ajak as the defendant, indicated his date of birth to be

January 1, 1989, and memorialized his conviction for grand larceny on January 10,

2008 in Henrico County, Virginia, in Cause No. CR07-3952-00F and his sentence of ten

years imprisonment with eight years and six months suspended for twenty years. Given

the suspension of a portion of the sentence, appellant suggests that it was not final for

purposes of § 46.04(a)(1) of the Penal Code. We disagree.

      Assuming arguendo that the judgment must be final, the law of Virginia

determines whether or not it is so. Ramos v. State, 351 S.W.3d 913, 915 (Tex. App.—

Amarillo 2001, pet. ref’d) (holding that we use the law of the jurisdiction from which the

conviction arose to determine its finality for purposes of enhancement in Texas).

Furthermore, Virginia law provides that judgments are final 21 days after their entry.

Myers v. Commonwealth, 26 Va. 544, 496 S.E.2d 80, 82 (1998); D’Alessandro v.

Commonwealth, 15 Va. 163, 423 S.E.2d 199 (1992). Because the Virginia judgment

manifesting appellant’s Virginia felony conviction was entered on January 22, 2008, the

offense at bar occurred on November 11, 2012, and the latter date is much more than

21 days from the former, the evidence proves that the Virginia conviction was final.

                                            2
       Regarding the contention that the State failed to prove appellant was the same

person mentioned in the Virginia judgment, we note that the State was not obligated to

follow any specific mode of proving the matter. See Flowers v. State, 220 S.W.3d 919,

921-22 (Tex. Crim. App. 2007) (so stating). It may satisfy its obligation in any number of

ways. Often the proof that is adduced to show the defendant on trial is one and the

same person that is named in the prior criminal conviction “closely resembles a jigsaw

puzzle” where the “pieces standing alone usually have little meaning” but when “fitted

together, they usually form the picture of the person who committed” the prior

conviction. Id. at 923, quoting Human v. State, 749 S.W.2d 832, 835-36 (Tex. Crim.

App. 1988). The trier of fact fits the pieces together and weighs the credibility of each

piece. Id. It “looks at the totality of the evidence admitted to determine” if there was a

prior conviction and if the defendant was the person convicted.          Id.   If these two

elements can be found beyond a reasonable doubt, then the various pieces used to

complete the puzzle are necessarily legally sufficient to prove a prior conviction. Id.

       Before us, we have the Virginia pen packet containing the judgment of conviction

and a fingerprint card or sheet. So too do we have expert testimony that the fingerprints

on the card are appellant’s. While the latter may alone be sufficient to establish the

requisite identity in many cases, Beck v. State, 719 S.W.2d 205, 209 (Tex. Crim. App.

1986) (stating that it has been consistently held that a prior conviction may be

established by certified copies of a judgment and a sentence and authenticated copies

of the Texas Department of Corrections records including fingerprints supported by

expert testimony identifying them as identical with known prints of the defendant), that is

not necessarily so here. Again, appellant questions the link between the fingerprints

within the pen packet and the judgment also contained therein. That is, he believes

                                             3
there is a dearth of evidence illustrating that the prints are those of the person named in

the judgment. Admittedly, it is conceivable that the wrong fingerprint card could be

placed in the pen packet. Mistakes do happen. So, it is logical to require the State to

present evidence sufficient to so establish that they belong or reference the same

person. If this was not so, then we would simply be assuming that the requisite link

exists, and our jurisprudence does not allow us to use unfounded assumptions to fill

factual voids when determining guilt or innocence. With this said, we again turn to the

record to see what evidence, if any, links the two and discover that same rather unique

name, Mabil Ajak, appears on both documents. Also appearing on each is the same

date of birth.    That is, the person who is the subject of the judgment and whose

fingerprints appear on the card is a Mabil Ajak born on New Year’s Day in 1989. We

hold that these indicia constitute some evidence upon which a reasonable fact finder

could conclude, beyond reasonable doubt, that the person named in the Virginia

judgment was and is the same person whose prints appear on the fingerprint card.

Couple that with the expert testimony identifying the prints to be those of appellant, the

same fact finder had before it ample evidence to conclude, beyond reasonable doubt,

that appellant was a convicted felon when he possessed the Glock handgun found

adjacent to where he sat in the car.

      Accordingly, we overrule appellant’s issue and affirm the judgment.




                                                              Brian Quinn
                                                              Chief Justice



Do not publish.

                                            4